Citation Nr: 1628696	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of right ring-finger laceration.  

2.  Entitlement to an increased rating for tinea cruris, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2011, the Veteran testified at a hearing before a Veterans' Law Judge (VLJ) who is unavailable to consider the matter.  A transcript of this hearing is associated with the claims file.  Because the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Board sent the Veteran and his representative a March 2016 letter offering the Veteran an opportunity to testify at another hearing before a different VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014);  38 C.F.R. § 20.707 (2015).  The Veteran responded and indicated that he did not wish to appear at another hearing.  Accordingly, the Board will proceed to the merits of the appeal without scheduling a new hearing. 

The issue of entitlement to an increased rating for tinea cruris is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has one 1.5 centimeter (cm) linear scar on his right ring finger, but it the competent evidence of record, on balance, shows that it is neither painful nor unstable and does not produce any functional impairment.

CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a right ring-finger laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for residuals of a right ring-finger laceration was granted in a January 1971 rating decision.  The RO assigned an initial noncompensable evaluation, effective November 12, 1970.  The January 2010 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a higher rating is warranted.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's residuals of right ring finger laceration (hereafter "ring-finger scar") are currently evaluated as noncompensable.  The Veteran's ring-finger scar is rated under DC 7805,  which provides that the effects of scars not considered under DCs 7800-7804 are to be rated under another appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

DC 7800 provides ratings for scars, burn scars, or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  DC 7801 provides ratings for scars of locations other than the head, face, or neck, which are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm) are rated 20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches (465 sq. cm) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm) are rated 40 percent disabling.  Id.  

DC 7802 addresses burn scars (or scars from other causes) that are superficial, nonlinear, and located in places other than the head, face, or neck.  Such scars in an area or areas of 144 square inches (929 sq. cm) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).   If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under DC 7802.  Id., Note (2).

DC 7804 applies to scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804. One or two scars that are unstable or painful warrant a 10 percent rating. Id.  Three or four scars that are unstable or painful merit a 20 percent rating.  Id.  Five or more scars that are unstable or painful require a 30 percent rating.  Id.   An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).
The claims file does not contain private or VA treatment records related to the Veteran's ring-finger scar, but there are two VA examinations, dated January 2010 and April 2014, that address the scar.  At the January 2010 examination, the Veteran reported that the scar was not painful, unstable, itchy, or hypersensitive.  The examiner noted on examination that the scar was approximately 1 centimeter in length and less than 0.8 centimeters in width; it covered less than one percent of the Veteran's body; it did not adhere to underlying tissue; and it did not appear to affect underlying joint function.  At the April 2014 VA examination, the examiner described the scar as 1.5 cm in length, classified it as neither painful nor unstable, and reported that the scar did not cause any limitation of function.  

The only lay statements addressing the Veteran's scar are his statements at the May 2011 hearing.  The Veteran testified that he experienced pain and limitation of motion in his right ring finger, but he reported that he was uncertain whether his scar or an injury to the finger caused these issues.  Thus, the Board gives this evidence less weight than the Veteran's statements and the examiners' findings at the January 2010 and April 2014 VA examinations.
      
Having reviewed the evidence, the Board finds that a noncompensable rating is warranted throughout the claims period for the Veteran's ring-finger scar.  A compensable rating is not warranted under DC 7800 because the scar is not located on the head, face, or neck.  A compensable rating is not warranted under DC 7801 or 7802 because the scar does not cover the minimum area of 6 square inches or 144 square inches necessary under these DCs, respectively.  Finally, a compensable rating is not merited under DC 7804 or 7805 because the scar is neither painful nor unstable, and the weight of the evidence shows that it does not cause any functional impairment.  Where the Rating Schedule does not provide for a 0 percent evaluation under a diagnostic code, a 0 percent rating is appropriate if the criteria for compensable rating are not met.  38 C.F.R. § 4.31.  Thus, the Veteran's ring-finger scar is appropriately categorized as noncompensable under DC 7805.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to  38 C.F.R. § 3.321(b)(1).  This case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, however, and referral is therefore unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's scar, minimal though they are, are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address irregularity, instability, and pain in scars.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary. 

A veteran may also be entitled to a referral for an extra-schedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b) ; Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

The Board has also considered total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompasses a claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged that his service-connected disabilities cause him to be unemployable.  Thus, remand of a claim for TDIU is unnecessary.

The preponderance of the evidence is against a compensable rating for the Veteran's ring-finger scar.  See 38 C.F.R. § 4.118.  As such, the benefit of the doubt is inapplicable, and the claim must be denied.  See 38 C.F.R. § 4.3. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased ratings for disabilities that are already service connected, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide (or request that VA obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki (Vasquez-Flores III), 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake (Vasquez-Flores I), 22 Vet. App. 37, 43 (2008), rev'd in part sub. nom. Vasquez-Florez v. Shinseki (Vasquez-Flores II), 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  
In addition, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e. noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores III, 24 Vet. App. at 98.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice regarding how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See id. at 106-07.  VA is not required to apprise him of alternative DCs or daily-life evidence; instead, VA must only provide what amounts to "generic" notice.  Id. at 99.

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2009 letter, which included notice regarding the disability-rating and effective-date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all required notice concerning his claim.  

As for the duty to assist, the Veteran did not report or provide any private medical records and VA has obtained the Veteran's VA treatment records from the claims period.  Moreover, VA provided the January 2010 and April 2014 VA medical examinations in response to the Veteran's claim.  These actions fulfill the duty to assist.  

Finally, the Board finds the RO complied with the instructions in the March 2014 Remand by providing the April 2014 VA examination, which addressed the question of pain and/or instability of the Veteran's scar.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a compensable rating for residuals of right ring-finger laceration is denied.  


REMAND

A remand is necessary to provide an additional VA examination for tinea cruris.  At the May 2011 hearing, the Veteran reported that he used a topical over-the-counter medication for his skin, which he describes as "like proactive."  At the April 2014 VA examination, the examiner noted that the Veteran used an "OTC proactive cream" for 6 weeks or more during the past year, but not constantly.  The examiner does not indicate whether this is a corticosteroid or immunosuppressive cream, however.  In a recent decision, the United States Court of Appeals for Veterans Claims determined that the term "systemic therapy" in DC 7806 incorporates all forms of corticosteroid use, including topical corticosteroids.  Johnson v. McDonald, No. 14-2778 (Vet. App. Mar. 1, 2016).  Thus, on remand, an examiner must address whether the Veteran is using (or has used in the past) a systemic therapy such as corticosteroids or other immunosuppressive drugs, or whether his "proactive" cream is a topical therapy that does not include corticosteroids or immunosuppressive drugs.  

Furthermore, the Veteran testified at the May 2011 hearing that he has scars from tinea cruris.  Although the April 2014 VA examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of his head, face, or neck, it did not address whether the condition caused scarring or disfigurement on other parts of the Veteran's body.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file. 

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected tinea cruris.  The claims file must be made available to and reviewed by the examiner.

The examiner must indicate what percentage of the Veteran's entire body and exposed areas are affected.  The examiner must also indicate what treatment, if any, the Veteran uses currently and has used in the past, to include corticosteroid or immunosuppressive creams.  

The examiner must also address whether the Veteran has any scars as a result of his tinea cruris.  The examiner should note the size, shape, location, and depth of any such scars, as well as whether any scar is unstable and/or painful.   

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


